Order entered August 2, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00252-CV

                                STEVEN N. HALL, Appellant

                                               V.

                                 PATRICIA HALL, Appellee

                     On Appeal from the 254th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-17-09911

                                           ORDER
       Before the Court is appellant’s August 1, 2018 third motion for extension of time to file a

brief and appellee’s response in opposition. We GRANT the motion and extend the time to

August 31, 2018. We caution appellant that further requests for extension will be strongly

disfavored.


                                                      /s/   ADA BROWN
                                                            JUSTICE